Citation Nr: 0910882	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 on the 
basis that treatment received at the VA Medical Center (VAMC) 
in Omaha, Nebraska, caused or contributed to the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1953 to 
March 1959.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.	The Veteran, who had established service connection for 
right testicular enlargement with pain and hydrocele and 
pelvic pain secondary to scar tissue from prior renal 
mobilization and pyleoplasty, died on August [redacted], 2005, at 
a private medical facility; he was treated at the VAMC in 
Omaha, Nebraska, prior to his death.

2.	The death certificate indicates the cause of the Veteran's 
death was cardiopulmonary arrest due to sepsis from 
perforated viscus due to metastatic renal cell carcinoma.  

3.	The Veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

The criteria for establishing entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151, on 
the basis that treatment received at the Omaha, Nebraska, 
VAMC caused or contributed to the Veteran's death, are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in November 
2006.  The RO's October 2005 notice letter advised the 
appellant what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) and all private treatment records 
identified by the appellant have also been obtained.  The 
appellant has not identified any further treatment records 
that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the appellant in 
locating additional records has been satisfied.  Two VA 
medical opinions have been obtained in relation to the 
instant claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant essentially contends that she is entitled to 
dependency and indemnity compensation (DIC) benefits pursuant 
the provisions of 38 U.S.C.A. § 1151.  Specifically, the 
appellant asserts that, among other things, the Veteran was 
not properly diagnosed or treated by the Omaha VAMC prior to 
his death.  She further contends that not timely diagnosing a 
recurrence of renal cell carcinoma with metastases 
constituted negligence on part of VA, which contributed to 
the Veteran's death.

The Board observes the appellant has filed a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1151.  As an initial 
matter, the Board acknowledges the appellant's 
representative's contention that the Board must apply 
Nebraska state tort law in the instant case under 28 U.S.C.A. 
§ 2674.  See, e.g., September 2007 substantive appeal.  
However, the Board observes the provisions of 28 U.S.C.A. § 
2674 apply to claims filed in federal court pursuant to the 
Federal Torts Claims Act, and are not applicable to claims 
for VA benefits.  Further, case law cited by the appellant's 
representative is not applicable to the instant case, as it 
addresses whether suits between private parties may be 
brought under federal maritime law, and does not address 
claims for benefits pursuant to 38 U.S.C.A. § 1151, or any 
other benefit as administered by VA.  See Executive Jet 
Aviation Inc. v. City of Cleveland, Ohio, 409 U.S. 249 
(1972).  As the appellant has offered no governing authority 
to indicate the Board should apply any other statute, the 
Board will adjudicate the appellant's claim pursuant to 38 
U.S.C.A. § 1151 and its implementing regulations.  See 
generally 38 U.S.C.A. § 7104(c) (West 2002) ("[t]he Board 
shall be bound in its decisions by the regulations of the 
Department [of Veterans' Affairs], instructions of the 
Secretary, and the precedent of the chief legal officer of 
the Department").

Pursuant to 38 U.S.C.A. § 1151, DIC benefits shall be awarded 
for a qualifying death of a Veteran in the same manner as if 
such death was service-connected.  A death is a "qualifying 
death" if it was not the result of the Veteran's willful 
misconduct and was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability or death from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability or death due to VA treatment that was careless, 
negligent, or otherwise administered in some degree of error 
as set forth above.

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused an additional disability, or 
that the proximate cause of the additional disability or 
death was an event that was not reasonably foreseeable.  
Merely showing that a Veteran received care, treatment or 
examination and that the Veteran died does not establish 
cause.  The proximate cause of death is the action or event 
that directly caused the death, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(c), (d) (2008).

For historical purposes, the Board notes that, in the 1990s, 
the Veteran was found to have transitional cell carcinoma of 
the ureter.  This carcinoma was excised, and the Veteran 
underwent an autografting of the right kidney to the pelvis.  
Following this procedure, annual surveillance testing, 
consisting of cystoscopies and other procedures, was 
routinely conducted.  Significantly, the Board observes that 
a surveillance cystoscopy performed in December 2004 
continued to indicate normal results with no evidence of 
recurrence of cancer.  

The Veteran presented to the VA urology clinic on July 13, 
2005, with symptoms of gross painless hematuria.  The Veteran 
was scheduled for a cystoscopy to evaluate his bladder for 
evidence of recurrence of the tumor.  In addition, he was 
scheduled for an intravenous pyelogram (IVP) to be performed 
on July 26, 2005.  A cystoscopy performed July 19, 2005, 
returned normal results, but did indicate atypical cells.  
The Veteran was advised the IVP was needed to evaluate the 
renal pelvis.  However, the Veteran indicated he would not 
keep his IVP appointment on July 26, and this procedure was 
rescheduled for August 3, 2005.

In the interim, the Veteran presented to the emergency room 
with complaints of fatigue and continued hematuria.  By 
August 3, the Veteran reported increased nausea and vomiting, 
but noted his hematuria had grossly resolved.  An IVP 
conducted on this date revealed a large mass in the 
autotransplanted kidney.  Transitional cell carcinoma was 
suspected, and the Veteran was admitted to the VAMC.  He was 
discharged from the VAMC on August 6, 2005, in stable 
condition, with instructions to return for a right 
nephrectomy in mid-August.

The Veteran presented to the emergency room of Community 
Memorial Hospital on August 8, 2005, due to nausea, vomiting, 
dehydration and abdominal pain.  He was admitted to the 
hospital and, due to his advanced condition, was transferred 
to Immanuel Medical Center.  An August 10, 2005, Oncology 
Consultation indicates the Veteran suffered from hypotension 
with a suspected perforated viscus or an abscess related to 
urospepsis.  

The Veteran died on August [redacted], 2005, at Immanuel Medical 
Center.  The Veteran's death certificate indicates that the 
immediate cause of his death was cardiopulmonary arrest due 
to sepsis from perforated viscus due to metastatic renal cell 
carcinoma.

Through statements by both the appellant and her 
representative, the appellant contends that the treatment 
provided the Veteran by the Omaha VAMC in the weeks preceding 
his death constitutes negligence on the part of VA, which 
directly caused the Veteran's death.  Specifically, the 
appellant contends that VA committed negligence by not timely 
diagnosing the recurrence of the Veteran's cancer.  She 
asserts that, had the Veteran been timely diagnosed and 
properly treated, he would not have died from complications 
of the cancer.  Further, the appellant's representative has 
stated that the Omaha VAMC refused to administer an IVP on 
July 19, 2005, as requested by the Veteran.  Finally, the 
appellant contends the Omaha VAMC committed negligence by not 
diagnosing the recurrence of cancer prior to discharging him 
from the hospital on August 6, 2005.

Reviewing the evidence of record in light of the laws and 
regulations outlined above, the Board finds that the 
appellant has not shown that the proximate cause of the 
Veteran's death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical care in July or August 2005, 
or that the proximate cause of his death was an event which 
was not reasonably foreseeable.  In this regard, the record 
does not reflect that the recurrence of cancer suffered by 
the Veteran in July and August 2005 (and subsequent death) 
was proximately caused, through carelessness, negligence, an 
error in judgment, lack of proper skill, or otherwise, by the 
medical treatment he received at the Omaha VAMC.  

As discussed above, following the Veteran's first incidence 
of cancer, he had undergone routine surveillance testing 
which, as recent as December 2004, continued to show no 
recurrence of cancer.  Further, the Board observes the 
Veteran was advised an IVP was needed to evaluate the 
possibility of a recurrence of cancer, but he indicated on 
July 19, 2005, that he did not intend to keep his appointment 
on July 26, 2005.  Finally, the Board observes that, 
following an IVP conducted on August 3, 2005, VA treatment 
records dated August 4, 2005, indicate the Veteran was 
diagnosed with metastatic renal carcinoma.  While the Veteran 
was released from the hospital on August 6, 2005, records 
indicate he was in stable condition at that time, and was 
scheduled for a right nephrectomy in mid-August 2005.

The Board is sympathetic to the appellant's assertion that 
the Veteran would not have gone into cardiopulmonary arrest 
on August [redacted], 2005, (as a result of his metastatic renal cell 
carcinoma) had he been additional testing been accomplished 
and a diagnosis had been rendered earlier.  However, the 
Board finds that the evidence of record does not indicate 
that, even if the Board were to reach such a conclusion, the 
failure to timely diagnose the Veteran, the delay in 
treatment, and/or the failure to perform additional tests, 
amounted to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  

In this regard, the Board observes the appellant has not 
submitted a competent medical opinion in support of her 
claim.  In light of the appellant's and her representative's 
contentions, a VA medical opinion was obtained.  In an August 
2006 opinion, the VA examiner stated that there is no 
evidence the Omaha VAMC strayed from current medical 
standards, dating as far back as the 1990s, concerning any of 
the Veteran's care.  Further, the VA examiner noted the 
Veteran appears to have actually had "quite exemplary care" 
and ongoing surveillance.  Finally, the VA examiner noted the 
types of cancer suffered by the Veteran are known to be very 
aggressive and many times innocuous and difficult to diagnose 
and treat, and many times appear when far advanced with 
little to no symptomatology.  In a second opinion offered in 
March 2007, the VA examiner noted that there is no evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA in not diagnosing the recurring cancer earlier.

In sum, the Board finds that the preponderance of the 
probative evidence of record indicates that the Veteran's 
death was not caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical treatment, or by 
an event not reasonably foreseeable during such medical 
treatment.  As such, the criteria for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 have 
not been met.

The Board acknowledges that the appellant herself and her 
representative have opined that the Veteran's death was 
proximately due to VA treatment.  However, the Board notes 
that as a layperson, the appellant or her representative have 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for DIC benefits.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  

Accordingly, as the preponderance of the evidence is against 
the claim for DIC benefits pursuant to 38 U.S.C.A. § 1151, 
the benefit-of-the-doubt rule is does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


